Citation Nr: 1029883	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-05 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a malignant growth on 
the base of the spine.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
musculoskeletal disorder of the low back.

3.  Entitlement to service connection for a musculoskeletal 
disorder of the low back, to include as secondary to service-
connected pilonidal cyst.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1967 and 
from June 1967 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee.

In November 2009, the Board remanded this claim for additional 
development.  That development having been completed, the claim 
is now partially ready for appellate review.

After reviewing the contentions and evidence of record, the Board 
finds that the issues on appeal are more accurately stated as 
listed on the title page of this decision.

The issue of entitlement to service connection for a 
musculoskeletal disorder of the low back, to include as secondary 
to service-connected pilonidal cyst is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show a current diagnosis of a malignant 
growth on the base of the spine.

2.  The claim for service connection for a musculoskeletal 
disorder of the low back was originally denied by the RO in 
September 1992.  The Veteran was notified in writing of the 
decision, but he did not initiate an appeal within the applicable 
time limit.

3.  Evidence pertaining to the Veteran's musculoskeletal disorder 
of the low back received since the September 1992 RO decision was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  Service connection for a malignant growth on the base of the 
spine is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2009).

2.  The RO's September 1992 decision that denied service 
connection for a musculoskeletal disorder of the low back is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

3.  Evidence received since the September 1992 rating decision is 
new and material, and the Veteran's claim for service connection 
for a musculoskeletal disorder of the low back is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2005 and December 2006, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claims; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  The RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to the request to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for establishing 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As the Board is taking 
favorable action as to the claim to reopen for service connection 
for a musculoskeletal disorder of the low back, to include as 
secondary to service-connected pilonidal cyst, any deficient 
notice for that claim is not prejudicial to the Veteran.

Service Connection for a Malignant Growth on the Base of the 
Spine

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

Service connection for arthritis may be established based upon a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is claiming entitlement to service connection for a 
malignant growth on the base of his spine.  

The service treatment records have been reviewed.  The Veteran's 
entrance examination from January 1967 did not note any malignant 
growths.  Similarly, there are no symptoms, treatment, or 
diagnosis of a malignant growth on the base of the spine during 
service.  The Veteran did have a pilonidal cyst in the gluteal 
fold that was incised and drained four times during service.  The 
Veteran's separation examination from April 1971 did not note any 
malignant growths.

The Veteran received service-connection for a pilonidal cyst in a 
July 1971 rating decision.

Post-service VA outpatient records were reviewed, but the 
objective medical evidence does not reveal a current diagnosis of 
a malignant growth on the base of the spine.  There is no 
evidence of any treatment or reports of symptoms of a malignant 
growth from separation from service in April 1971 to September 
2006.  As such, the post-service evidence does not reflect 
complaints or treatment for a malignant growth for over three 
decades following service.  Evidence of a prolonged period 
without medical complaint, and the amount of time that elapsed 
since military service (more than ten years), can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Where the medical evidence establishes that a Veteran does not 
currently have a disorder for which service connection is sought, 
service connection for that disorder is not authorized under the 
statues governing Veterans' benefits.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  There is no current diagnosis of a malignant 
growth on the base of the spine.  In the absence of a diagnosis, 
the other elements of service connection for this claim need not 
be addressed and this claim for service connection must be 
denied.

In reaching this decision, the Board has also considered the 
Veteran's own lay statements in support of his claim.  While he 
may well believe that he has a current malignant growth as a 
result of service, as a layperson without any medical training 
and expertise, the Veteran is simply not qualified to render a 
medical opinion in this regard.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Veteran is competent to comment on any 
symptoms such as pain, but is not competent to attribute his pain 
to a clinical diagnosis.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).

The Board additionally notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim for a malignant growth on the base of the spine.  
However, the Board finds that the evidence, which reveals that 
the Veteran does not have a current diagnosis of this disability 
and does not reflect competent evidence showing a nexus between 
service and the disorder at issue, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As post-service 
treatment records provide no basis to grant this claim, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.

A VA examination or opinion is necessary if the evidence of 
record: (a) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the Veteran suffered an event, 
injury, or disease in service; (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but d) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 C.F.R. § 
3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Simply 
stated, the standards of McLendon do not apply to this claim 
because there is no competent medical evidence that the claimant 
has a current diagnosis of a malignant growth on the base of the 
spine.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for a malignant growth on the base of the 
spine.  As the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the 
appeal is denied.

Whether New and Material Evidence Has Been Submitted to Reopen
a Claim for Service Connection for Musculoskeletal Disorder of 
the Low Back

Notwithstanding determinations by the RO that new and material 
evidence has not been received to reopen the Veteran's claim, it 
is noted that on its own, the Board is required to determine 
whether new and material evidence has been presented.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record, with respect to this claim, reflects that a claim for 
service connection for a low back disorder was first denied in a 
rating decision of September 1992.  The Veteran was notified of 
his right to appeal that decision in September 1992.  The Veteran 
did not file a timely notice of disagreement and subsequently, 
the September 1992 rating decision became final when the Veteran 
did not perfect his appeal within the statutory time limit.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the 
Veteran's claim for service connection for a low back disorder 
may only be opened if new and material evidence is submitted.  

In this instance, since the September 1992 decision denied the 
claim on the basis that there was no evidence of a link between 
the Veteran's musculoskeletal low back disorder and active duty, 
the Board finds that new and material evidence would consist of 
evidence of a link between active duty and his current 
musculoskeletal low back disorder.

Evidence received since the September 1992 rating decision 
consists of numerous records and documents.  Specifically, the 
Veteran has submitted VA outpatient records showing that he has 
recently been diagnosed with Diffuse Idiopathic Skeletal 
Hyperostosis (DISH).  See September 2004 lumbar spine x-ray.  
Furthermore, the Board notes that the Veteran has sought 
treatment for back pain throughout the years, and treatment notes 
usually reference the Veteran's pilonidal cyst when discussing 
his back pain.  Based on the medical records, it is possible the 
Veteran's back pain could be related to his service-connected 
cyst.

As a result, it must be stated that this additional evidence is 
neither cumulative nor redundant, and it is material since the 
evidence raises the possibility of substantiating the claim of 
service connection, including the possibility of secondary 
service connection.  See 38 C.F.R. § 3.156(a).  The Board 
determines that the claim of service connection for a 
musculoskeletal disorder of the low back is reopened.  The Board 
has reopened the claim of service connection and is remanding the 
claim, as will be discussed below.  


ORDER

Service connection for a malignant growth on the base of the 
spine is denied.

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a musculoskeletal 
disorder of the low back; to this extent, the appeal is granted.

REMAND

The claim of service connection for a musculoskeletal disorder of 
the low back has been reopened.  In light of the evidence 
presented, additional development is necessary.  

The Board notes that the Veteran is service-connected for a 
pilonidal cyst in the gluteal fold.  Service records indicate the 
Veteran reported back pain on his separation examination from 
April 1971.  Also, post-service records indicate the Veteran has 
complained of lower back pain as a result of his cyst.  See March 
1990 and June 1990 VA outpatient notes.  Additionally, the 
Veteran has been diagnosed with diffuse idiopathic skeletal 
hyperostosis.  See September 2004 x-ray.

The Veteran has not yet been afforded a VA examination for this 
disability.  The VA has a duty to afford a Veteran a medical 
examination or obtain a medical opinion when necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  When the 
medical evidence is not adequate, the VA must supplement the 
record by seeking an advisory opinion or ordering another 
examination.  See McLendon v Principi, 20 Vet. App. 79 (2006).  A 
remand is necessary to afford the Veteran a VA examination with a 
nexus opinion in order to ascertain whether the Veteran's current 
back disability is related to service or his service-connected 
pilonidal cyst.


Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall obtain and associate 
with the claims file all updated treatment 
records.  

2.  After any additional records have been 
obtained, the RO/AMC shall afford the 
Veteran a VA examination for a 
musculoskeletal disorder of the low back.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including service treatment 
records, and offer comments and an opinion 
addressing whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the Veteran's 
current low back disorder had its onset 
during service, is in any other way 
causally related to service or is 
proximately due to or a result of his 
service-connected pilonidal cyst.  

If the response is in the negative, is the 
Veteran's low back disorder aggravated 
(i.e., permanently worsened) by his 
service-connected pilonidal cyst.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  The claims 
file must be provided to the examiner for 
review.  The examiner must state in the 
examination report that the claims file 
has been reviewed.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


